Citation Nr: 1644523	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-09 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral foot sprains.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran served on active duty from May 1984 to August 1993. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing in June 2014.  A transcript of the hearing is of record.  

The Board in a February 2015 decision granted service connection for bilateral hallux valgus, and then remanded the remaining bilateral foot disability issue for additional development, as styled hereinabove.  This claim for service connection for bilateral foot sprains thus now returns to the Board for further review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she developed other foot conditions, characterized as foot sprains, as a result of running, marching, and other duties required in service while wearing boots and heeled shoes.  The Veteran was seen in March 1989 for pain on the balls of her feet of three years' duration.  The clinician noted mild edema, pronation, and hallux abducto valgus ("HAV"), and assessed capsulitis secondary to high-heeled shoes.  The Veteran's service separation examination    and report of medical history in June 1993 noted a history of foot pain for two years.  Post-service, VA treatment records reflect treatment for foot conditions.  

Upon a VA treatment in August 2009, a consulting podiatrist noted conditions producing pain to palpation in the second through fifth metatarsal heads bilaterally, and assessed that weight during propulsion was mainly on the lesser metatarsals, causing the Veteran's pain.  The podiatrist attributed this painful dysfunction to a HAV deformity with a slightly hypermobile first ray, improper weight distribution onto the forefoot, and abnormal pronation during gait.  The Veteran then reported that this foot pain had begun in the 1980s while in service, and that it was aggravated by the wearing of steel-toed shoes such as had been required for her post-service work as a prison guard.  

Upon VA examination in July 2010, the examiner diagnosed bilateral hallux valgus deformity and osteoarthritis, but could not provide a medical opinion as to whether the claimed foot disorders were caused by the Veteran's wearing of boots and high heels in service as she had alleged.  However, the examination failed to note the above-noted diagnoses in service in March 1989 upon treatment for foot pains.  

In a February 2012 statement, however, the VA chief of podiatry provided an opinion, based on review of service records including the March 1989 treatment  and based on the Veteran's self-reported history of symptomatic feet since service, that it was at least as likely as not that the Veteran's bilateral foot condition was caused by service.  Based substantially on this opinion and evidence supporting    this opinion, the Board granted service connection for bilateral hallux valgus.  

The Board remanded the claim in February 2015 because it was unclear whether foot disability other than hallux valgus was etiologically related to service. 

Upon an August 2015 VA examination, the examiner discounted the presence of foot disability related to service other than hallux valgus, in part based on her not finding pain on palpation of the first metatarsal head bilaterally.  However, the examiner did not address whether there were pain complexes in the other metatarsal heads as had been identified at the August 2009 podiatry consultation, and whether these other pain complexes and any associated disability were etiologically related to service.  Additionally, the August 2015 VA examiner is identified as a family nurse practitioner who cited to Harrison's Online Principles of Internal Medicine for information concerning likely age-related etiology of osteoarthritis, and cites     to Wikipedia and references industry definitions of "high heels" to support her medical opinion.  Due to the nature of the claim, the Board finds that an additional examination with opinion by a podiatrist is needed, so that the Board's adjudication may be fully informed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dated from August 2015 and thereafter.  If the requested records cannot be obtained, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA foot examination by     a podiatrist to address the likelihood that current foot disorders other than hallux valgus are etiologically related to service.  Any medically indicated tests should be conducted and the results reported.  The examiner should clearly list all current foot disorders of each foot (other than hallux valgus) found on examination.  The presence or absence of osteoarthritis and chronic or recurrent foot sprain of each foot should be specifically addressed.  

For each diagnosed disorder of each foot other than hallux valgus, the examiner should provide a separate opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder developed in service or is causally related to service.  To address these questions, the examiner should expressly consider the service records of foot complaints as well as the Veteran's service and post-service reports of difficulties with the feet related to wearing boots and high-heels in service.  Reviewed records should include past service and VA treatment and examination records, including particularly the March 1989 service treatment record, the June 1993 service separation examination report, the August 2008 VA consulting podiatrist's report, the July 2010 VA podiatry examination, and the February 2012 statement by the VA Chief of Podiatry

The examiner should explain the reasoning behind each opinion and the current and past facts relied upon to support the opinion.  If no opinion can be rendered without resorting to mere speculation, the examiner should explain why rendering an opinion is not possible  or feasible, to include whether insufficient evidence or information is present, or whether due to the limits of medical knowledge.  

3.  After the above has been completed to the extent possible, the AOJ should readjudicate the claim for service connection.  If the benefit sought remains denied, the Veteran and her representative should be issued a supplemental statement of the case and be provided an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




